DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 04/04/2022 is acknowledged.  The claim amendment and the specification amendment have been entered.  The replacement drawings are not entered because they do not possess sufficient visual and reproduction quality under PCT Rule 11.13(a).  It is noted that the submitted replacement drawings do not appear to have better quality than the original filed drawings.
Claims 11-30 are currently pending in the application.
Drawings
PCT Rule 11.13(a) requires that drawings shall be executed in durable, black, sufficiently dense and dark, uniformly thick and well-defined, lines and strokes.  However, the lines of Fig. 1 (the magnified portions) and Figs. 5-6 of the instant application do not meet the above requirement and do not have sufficient quality for examination and satisfactory reproduction. Corrected drawings are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature "a second contact wall is formed on the top surface of the face mask" as recited in claims 15 and 17 must be shown or the feature(s) canceled from the claim(s).  It is noted that contact wall 303, which is three-dimensional, does not appear to be formed on a top surface of the face mask as shown in Fig. 1. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
In claim 11, there is no antecedent basis in the specification for "the goggle frame including a top surface and a bottom surface that is opposite the top surface of the goggle frame", "the face mask including a top surface and a bottom surface that is opposite the top surface of the face mask" and "a locking connection provided between the bottom surface of the goggle frame and the top surface of the face mask, the locking connection configured to cooperate with the detachable connection to selectively lock the bottom surface of the goggle frame to the top surface of the face mask along the lateral direction";
In claim 15, there is no antecedent basis in the specification for "a first contact wall is formed on the bottom surface of the goggle frame" and "a second contact wall is formed on the top surface of the face mask";
In claim 17, there is no antecedent basis in the specification for "a first contact wall is formed on the bottom surface of the goggle frame" and "a second contact wall is formed on the top surface of the face mask".
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11-13, 15-17 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 107348574 A) in view of Tan (US 2006/0085883 A1).
	Regarding claim 11, Yang discloses an apparatus (a protective mask; fig. 1; see the English translation; page 4, para. 4) comprising: 
a goggle (goggle 2; fig. 1; page 4, para. 4) including a goggle frame (see fig. 1; page 4, para. 4) and a protective lens (fig. 1; page 4, para. 4) installed in the goggle frame (fig. 1; page 4, para. 4), the goggle frame including a top surface (a surface on a top side when being worn; see figs. 1, 5) and a bottom surface (a surface on a bottom side when being worn; see figs. 1, 5) that is opposite the top surface of the goggle frame (see figs. 1, 5);
a face mask (face mask 1; fig. 1; page 4, para. 4) releasably connected to the goggle (fig. 1; page 4, para. 4), the face mask including a top surface (a surface on a top side when being worn; see fig. 1) and a bottom surface (a surface on a bottom side when being worn; see fig. 1) that is opposite the top surface of the face mask (see fig. 1); 
a detachable connection (formed of hinge shaft 12, hinge protrusion 23, shaft 24 and grooves 13 at each of the left and right sides of the protective mask; figs. 1-2, 4; paras. 4-5) comprising a pivoting axis (defined by two hinge shafts 12 at the left and right sides; fig. 1) parallel to a lateral direction of the goggle frame (the pivoting axis is a transverse direction from the left side to the right side of the protective mask; see figs. 1-2.  Applicant has defined in para. 0026 of the specification that a lateral direction is a left-right direction; therefore Yang's teaching meets the claimed feature).
Yang does not explicitly disclose wherein a locking connection provided between the bottom surface of the goggle frame and the top surface of the face mask, the locking connection configured to cooperate with the detachable connection to selectively lock the bottom surface of the goggle frame to the top surface of the face mask along the lateral direction.  However, the protective mask of Yang is configured for protection against haze (page 2, para. 3); and Figs. 1-2 of Yang appear to show that the bottom surface of the goggle frame and the top surface of the face mask are tightly coupled to each other.  Further, Tan teaches an apparatus (a face shield; figs. 4, 8; para. 0053; claim 1) comprising a goggle (goggle 800; para. 0053; fig. 8) and a face mask (face mask 820; fig. 8; para. 0053) releasably connected to the goggle (by screws 850; fig. 8; para. 0053), wherein a locking connection (provided by inserting screws 850 into holes 823 and bosses 810; fig. 8; para. 0053) provided between a bottom surface of a goggle frame and a top surface of the face mask (see fig. 8; para. 0053) configured to selectively lock the bottom surface of the goggle frame to the top surface of the face mask (fig. 8; para. 0053).  Yang and Tan are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the connection between the bottom surface of the goggle frame and the top surface of the face mask as disclosed by Yang, with wherein a locking connection provided between the bottom surface of the goggle frame and the top surface of the face mask, thereby the locking connection structures being configured to cooperate with the detachable connection to selectively lock a bottom side of the goggle frame to a top side of the face mask, as taught by Tan, in order to provide secured connections between the google frame and the face mask, which would favorably reduce or eliminate a gap between the google frame and the face mask when the face mask is in a normal downward status, thereby preventing any exterior dust or particles in the haze from entering the inside of the protective mask.  Such a modification would not yield any unexpected result.
 Regarding claim 12, Yang and Tan, in combination, disclose the apparatus of claim 11, and Yang further discloses wherein the detachable connection comprises: 
a receptacle formed on a side of the goggle frame (a receptacle must exist in the goggle frame for receiving hinge shaft 12; figs. 1-2; paras. 4-5); and    
a pin (at least a portion of hinge shaft 12; figs. 1-2; paras. 4-5) extending along the pivoting axis formed on a side of the face mask (figs. 1-2; paras. 4-5) and configured to be releasably received by the receptacle in a manner that is pivotable relative to the receptacle (figs. 1-2; paras. 4-5).
Regarding claim 13, Yang and Tan, in combination, disclose the apparatus of claim 12. Yang does not disclose the locking connection comprises: a threaded hole formed in the goggle; and a fastening bolt releasably connected to the face mask and configured to be screwed into the threaded hole.  However, Tan teaches the locking connection comprises: a threaded hole (bosses 810 for receiving screws 850, therefore must have threaded holes; fig. 8; para. 0053) formed in the goggle (fig. 8; para. 0053); and a fastening bolt (screws 850; fig. 8; para. 0053) releasably connected to the face mask and configured to be screwed into the threaded hole (fig. 8; para. 0053). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the locking connection of the modified apparatus, with wherein the locking connection comprises: a threaded hole formed in the goggle; and a fastening bolt releasably connected to the face mask and configured to be screwed into the threaded hole, as taught by Tan, in order to provide another suitable configuration of the locking connection using a fastening bolt and a threaded hole which is easy to be applied to the protective mask device.
Regarding claim 15, Yang and Tan, in combination, disclose the apparatus of claim 13, and Yang further discloses wherein: a first contact wall is formed on the bottom surface of the goggle frame (see figs. 1-2); and a second contact wall (see figs. 1-2) is formed on the top surface of the face mask (see figs. 1-2). 
Yang does not disclose wherein the threaded hole is formed in the first contact wall, the second contact wall including a through-hole, and the fastening bolt is insertable into the through-hole and into the threaded hole, affixing the first contact wall to the second contact wall.  However, Tan teaches wherein a first contact wall is formed in the lower surface of the goggle frame (see fig. 8; para. 0053); a threaded hole (screw boss 810; fig. 8; para. 0053) is formed in the first contact wall (fig. 8; para. 0053); a second contact wall (fig. 8; para. 0053) is formed on the top surface of the face mask (fig. 8; para. 0053), the second contact wall including a through-hole (hole 823; fig. 8; para. 0053); and the fastening bolt (screw 850; fig. 8; para. 0053) is insertable into the through-hole (fig. 8; para. 0053) and into the threaded hole (fig. 8; para. 0053), affixing the first contact wall to the second contact wall (fig. 8; para. 0053).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the locking connection, with wherein the threaded hole is formed in the first contact wall, the second contact wall including a through-hole, and the fastening bolt is insertable into the through-hole and into the threaded hole, affixing the first contact wall to the second contact wall, as taught by Tan, in order to provide a suitable and simple configuration of the locking connection using the fastening bolt and the threaded hole.  
Regarding claim 16, Yang and Tan, in combination, disclose the apparatus of claim 13, and Yang further discloses wherein the receptacle is configured to be releasable from the face mask (detachable; figs. 1-2; paras. 4-5).
Regarding claim 17, Yang and Tan, in combination, disclose the apparatus of claim 16, and Yang further discloses wherein: a first contact wall is formed on the bottom surface of the goggle frame (see figs. 1-2); and a second contact wall (see figs. 1-2) is formed on the top surface of the face mask (see figs. 1-2). 
Yang does not disclose wherein the threaded hole is formed in the first contact wall, the second contact wall including a through-hole, and the fastening bolt is insertable into the through-hole and into the threaded hole, affixing the first contact wall to the second contact wall.  However, Tan teaches wherein a first contact wall is formed in the lower surface of the goggle frame (see fig. 8; para. 0053); a threaded hole (screw boss 810; fig. 8; para. 0053) is formed in the first contact wall (fig. 8; para. 0053); a second contact wall (fig. 8; para. 0053) is formed on the top surface of the face mask (fig. 8; para. 0053), the second contact wall including a through-hole (hole 823; fig. 8; para. 0053); and the fastening bolt (screw 850; fig. 8; para. 0053) is insertable into the through-hole (fig. 8; para. 0053) and into the threaded hole (fig. 8; para. 0053), affixing the first contact wall to the second contact wall (fig. 8; para. 0053).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the locking connection, with wherein the threaded hole is formed in the first contact wall, the second contact wall including a through-hole, and the fastening bolt is insertable into the through-hole and into the threaded hole, affixing the first contact wall to the second contact wall, as taught by Tan, in order to provide a suitable and simple configuration of the locking connection using the fastening bolt and the threaded hole.
Regarding claim 23, Yang and Tan, in combination, disclose the apparatus of claim 11, except for wherein the detachable connection comprises: a receptacle formed on a side of the face mask; and a pin extending along the pivoting axis formed on a side of the goggle and configured to be releasably received by the receptacle in a manner that is pivotable relative to the receptacle.  However, Yang discloses wherein the detachable connection comprises: a receptacle formed on a side of the goggle frame (a receptacle must exist in the goggle frame for receiving hinge shaft 12; figs. 1-2; paras. 4-5); and a pin (at least a portion of hinge shaft 12; figs. 1-2; paras. 4-5) extending along the pivoting axis formed on a side of the face mask (figs. 1-2; paras. 4-5) and configured to be releasably received by the receptacle in a manner that is pivotable relative to the receptacle (figs. 1-2; paras. 4-5).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have switched the positions of the receptacle and the pin, by positioning the receptacle on a side of the face mask and the pin on a side of the goggle frame, in order to provide another suitable fastening means.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 24, Yang and Tan, in combination, disclose the apparatus of claim 11. Yang does not disclose wherein the locking connection comprises: a threaded hole formed in the goggle; and a fastening bolt releasably connected to the face mask and configured to be screwed into the threaded hole.  However, Tan teaches the locking connection comprises: a threaded hole (bosses 810 for receiving screws 850, therefore must have threaded holes; fig. 8; para. 0053) formed in the goggle (fig. 8; para. 0053); and a fastening bolt (screws 850; fig. 8; para. 0053) releasably connected to the face mask and configured to be screwed into the threaded hole (fig. 8; para. 0053).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the locking connection of the modified apparatus, with wherein the locking connection comprises: a threaded hole formed in the goggle; and a fastening bolt releasably connected to the face mask and configured to be screwed into the threaded hole, as taught by Tan, in order to provide another suitable configuration of the locking connection using a fastening bolt and a threaded hole which is easy to be applied to the protective mask device.
Regarding claim 25, Yang and Tan, in combination, disclose the apparatus of claim 24, Yang does not disclose wherein the fastening bolt comprises a stem configured to be screwed into the threaded hole.  However, Tan teaches wherein the fastening bolt comprises a stem configured to be screwed into the threaded hole (a screw comprises a stem configured to be screwed into the threaded hole; fig. 8; para. 0053).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the fastening bolt of the modified apparatus, with wherein the fastening bolt comprises a stem configured to be screwed into the threaded hole, as taught by Tan, in order to provide a fastening bolt which is a screw which is paired with the threaded hole when in use.  In addition, one of ordinary skill of the art would recognize that a fastening bolt must comprise a stem to be paired with the threaded hole, since it has been long known and a common practice in the daily life.
Regarding claim 26, Yang and Tan, in combination, disclose the apparatus of claim 25, except for wherein the stem comprises: a threaded part configured to be screwed into the threaded hole; and a head disposed opposite of the threaded part, wherein the head is inserted into an operating cap.  However, Tan teaches wherein the stem comprises: a threaded part configured to be screwed into the threaded hole (the stem of a screw comprises a threaded part configured to be screwed into the threaded hole; fig. 8; para. 0053); and a head disposed opposite of the threaded part (a screw comprises a head disposed opposite of the threaded part; fig. 8; para. 0053).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the fastening bolt of the modified apparatus, with wherein the stem comprises a threaded part configured to be screwed into the threaded hole; and a head disposed opposite of the threaded part, as taught by Tan, in order to provide a fastening bolt which is a screw which is paired with the threaded hole when in use.  In addition, one of ordinary skill of the art would recognize that a stem of a fastening bolt must comprise a threaded part to be paired with the threaded hole and a head disposed opposite of the threaded part, wherein the head may be inserted into an operating cap.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the fastening bolt of the modified apparatus, with wherein the stem comprises a threaded part configured to be screwed into the threaded hole; and a head disposed opposite of the threaded part, wherein the head is inserted into an operating cap, since it has been long known and a common practice in the daily life.  
Regarding claim 27, Yang and Tan, in combination, disclose the apparatus of claim 26, except for wherein the operating cap is configured to allow the fastening bolt to be rotated or removed from the threaded hole.  However, one of ordinary skill of the art would recognize that wherein the operating cap of a fastening bolt screw is configured to allow the fastening bolt screw to be rotated or removed from the threaded hole.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the fastening bolt of the modified apparatus, with wherein the operating cap is configured to allow the fastening bolt to be rotated or removed from the threaded hole, since it has been long known and a common practice in the daily life.
Claims 14, 18 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 107348574 A) and Tan (US 2006/0085883 A1) and further in view of Wright (US 2014/0007312 A1).
Regarding claim 14, Yang and Tan, in combination, disclose the apparatus of claim 13. Yang does not explicitly disclose wherein the protective lens comprises an auto-darkening filter.  However, Wright teaches a protective lens comprises an auto-darkening filter (para. 0009).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the protective lens as disclosed by Yang, with wherein the protective lens comprises an auto-darkening filter, as taught by Wright, in order to provide improved lens which darken automatically when exposed to increased light such as the flare of a welding arc thereby fully protecting a wearer's eyes (Wright; para. 0009).
Regarding claim 18, Yang and Tan, in combination, disclose the apparatus of claim 16. Yang does not explicitly disclose wherein the protective lens comprises an auto-darkening filter.  However, Wright teaches a protective lens comprises an auto-darkening filter (para. 0009).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the protective lens as disclosed by Yang, with wherein the protective lens comprises an auto-darkening filter, as taught by Wright, in order to provide improved lens which darken automatically when exposed to increased light such as the flare of a welding arc thereby fully protecting a wearer's eyes (Wright; para. 0009).
Regarding claim 30, Yang and Tan, in combination, disclose the apparatus of claim 11. Yang does not explicitly disclose wherein the protective lens comprises an auto-darkening filter.  However, Wright teaches a protective lens comprises an auto-darkening filter (para. 0009).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the protective lens as disclosed by Yang, with wherein the protective lens comprises an auto-darkening filter, as taught by Wright, in order to provide improved lens which darken automatically when exposed to increased light such as the flare of a welding arc thereby fully protecting a wearer's eyes (Wright; para. 0009).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 107348574 A) and Tan (US 2006/0085883 A1) and further in view of Foehl (US 4,884,302 A).
Regarding claim 19, Yang and Tan, in combination, disclose the apparatus of claim 12.  Yang does not explicitly disclose wherein: a cross-section of the receptacle is substantially C-shaped; and the pin is configured to be inserted into a notch of the C-shaped receptacle by elastic deformation.  However, Foehl teaches an apparatus (a face shield 20; fig. 4; col. 2, ll. 28-33) comprising a detachable connection (provided by swivel hook 7 that is engaged with swivel profiles 8; fig. 4; col. 2, ll. 28-33), wherein the detachable connection comprises a receptacle (swivel profiles 8; fig. 4; col. 2, ll. 28-33), a cross-section of the receptacle is substantially C-shaped (swivel profile 8 should be substantially C-shaped for allowing insertion of swivel hook 7; fig. 4; col. 2, ll. 28-33); and a pin (pin portion of swivel hook 7; fig. 4; col. 2, ll. 28-33) is configured to be inserted into a notch of the C-shaped receptacle by elastic deformation (fig. 4; col. 2, ll. 28-33).  Yang and Foehl are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the detachable connection as disclosed by Yang, with wherein a cross-section of the receptacle is substantially C-shaped; and the pin is configured to be inserted into a notch of the C-shaped receptacle by elastic deformation, as taught by Foehl, in order to provide a suitable configuration of the detachable connection which can be easily accommodated in the .  Such a modification would not yield any unexpected result.
Regarding claim 20, Yang, Tan and Foehl, in combination, disclose the apparatus of claim 19.  By combination of Tan and Foehl, wherein an opening of the C-shaped receptacle may be upwards or obliquely upwards when the lens of the goggle is at an upward position. 
Claims 11-12, 21, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 107348574 A) in view of Smith (US 4,250,577 A).
	Regarding claim 11, Yang discloses an apparatus (a protective mask; fig. 1; page 4, para. 4) comprising: 
a goggle (goggle 2; fig. 1; page 4, para. 4) including a goggle frame (see fig. 1; page 4, para. 4) and a protective lens (fig. 1; page 4, para. 4) installed in the goggle frame (fig. 1; page 4, para. 4), the goggle frame including a top surface (a surface on a top side when being worn; see figs. 1, 5) and a bottom surface (a surface on a bottom side when being worn; see figs. 1, 5) that is opposite the top surface of the goggle frame (see figs. 1, 5);
a face mask (face mask 1; fig. 1; page 4, para. 4) releasably connected to the goggle (fig. 1; page 4, para. 4), the face mask including a top surface (a surface on a top side when being worn; see fig. 1) and a bottom surface (a surface on a bottom side when being worn; see fig. 1) that is opposite the top surface of the face mask (see fig. 1); 
a detachable connection (formed of hinge shaft 12, hinge protrusion 23, shaft 24 and grooves 13 at each of the left and right sides of the protective mask; figs. 1-2, 4; paras. 4-5) comprising a pivoting axis (defined by two hinge shafts 12 at the left and right sides; fig. 1) parallel to a lateral direction of the goggle frame (the pivoting axis is a transverse direction from the left side to the right side of the protective mask; see figs. 1-2.  Applicant has defined in para. 0026 of the specification that a lateral direction is a left-right direction; therefore Yang's teaching meets the claimed feature).
Yang does not explicitly disclose wherein a locking connection provided between the bottom surface of the goggle frame and the top surface of the face mask, the locking connection configured to cooperate with the detachable connection to selectively lock the bottom surface of the goggle frame to the top surface of the face mask along the lateral direction.  However, However, the protective mask of Yang is configured for protection against haze (page 2, para. 3); and Figs. 1-2 of Yang appear to show that the bottom surface of the goggle frame and the top surface of the face mask are tightly coupled to each other.  Further, Smith teaches a protective mask (fig. 1; col. 2, ll. 20-29) comprising a goggle (goggle 22; fig. 1; col. 2, ll. 20-29) and a face mask (face mask 10; fig. 1; col. 2, ll. 20-29), wherein a locking connection (formed of groove 30 and nose section 35 of goggle frame 23; fig. 4; col. 2, ll. 47-54) provided between a bottom surface of a goggle frame (fig. 4; col. 2, ll. 47-54) and a top surface of the face mask (fig. 4; col. 2, ll. 47-54), the locking connection configured to cooperate with an upper connection of the goggle and the face mask (by pressing hooks 14, 16 of the face mask into openings 37 in the goggle frame; figs. 4, 6; col. 2, ll. 55-61) to selectively lock the bottom surface of the goggle frame to the top surface of the face mask along a lateral direction.  Yang and Smith are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the connection between the bottom surface of the goggle frame and the top surface of the face mask as disclosed by Yang, with wherein a locking connection provided between the bottom surface of the goggle frame and the top surface of the face mask as taught by Smith, in order to further provide a lockable connection between the google frame and the face mask at a lower position in addition to the upper connection, which would favorably reduce or eliminate a gap between the google frame and the face mask when the face mask is in a normal downward status, thereby preventing any exterior dust or particles in the haze from entering the inside of the protective mask.  Such a modification would not yield any unexpected result. 
Regarding claim 12, Yang and Smith, in combination, disclose the apparatus of claim 11, and Yang further discloses wherein the detachable connection comprises: 
a receptacle formed on a side of the goggle frame (a receptacle must exist in the goggle frame for receiving hinge shaft 12; figs. 1-2; paras. 4-5); and    
a pin (at least a portion of hinge shaft 12; figs. 1-2; paras. 4-5) extending along the pivoting axis formed on a side of the face mask (figs. 1-2; paras. 4-5) and configured to be releasably received by the receptacle in a manner that is pivotable relative to the receptacle (figs. 1-2; paras. 4-5).
 Regarding claim 21, Yang and Smith, in combination, disclose the apparatus of claim 12.  Yang does not disclose wherein the locking connection comprises: a projection formed in the goggle; and a releasable snap-fit component pivotally connected to the face mask and configured to be connected with the projection via pivoting in a manner that the goggle and the face mask are locked together.  However, Smith teaches wherein the locking connection comprises: a projection (nose section 35 of goggle frame 23; fig. 4; col. 2, ll. 47-54) formed in the goggle; and a releasable snap-fit component (groove 30 produced by flaps 32, 33; fig. 4; col. 2, ll. 47-54) pivotally connected to the face mask (flaps 32, 33 are flexible thereby defining a pivotable groove; fig. 4; col. 2, ll. 47-54) and configured to be connected with the projection (fig. 4; col. 2, ll. 47-54).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configured the locking connection as disclosed by Yang, with wherein the locking connection comprises a projection formed in the goggle; and a releasable snap-fit component pivotally connected to the face mask and configured to be connected with the projection as taught by Smith, in order to provide a suitable configuration of the locking connection which is easy to be applied to the protective mask.  Such a modification would not yield any unexpected result.
With respect to the limitation "via pivoting in a manner that the goggle and the face mask are locked together", this limitation appears to be a product-by-process limitation in the claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In this case, Smith's releasable snap-fit component is configured to be connected with the protrusion, therefore meets the structure requirements of the claimed feature.
Regarding claim 23, Yang and Smith, in combination, disclose the apparatus of claim 11, except for wherein the detachable connection comprises: a receptacle formed on a side of the face mask; and a pin extending along the pivoting axis formed on a side of the goggle and configured to be releasably received by the receptacle in a manner that is pivotable relative to the receptacle.  However, Yang discloses wherein the detachable connection comprises: a receptacle formed on a side of the goggle frame (a receptacle must exist in the goggle frame for receiving hinge shaft 12; figs. 1-2; paras. 4-5); and a pin (at least a portion of hinge shaft 12; figs. 1-2; paras. 4-5) extending along the pivoting axis formed on a side of the face mask (figs. 1-2; paras. 4-5) and configured to be releasably received by the receptacle in a manner that is pivotable relative to the receptacle (figs. 1-2; paras. 4-5).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have switched the positions of the receptacle and the pin, by positioning the receptacle on a side of the face mask and the pin part on a side of the goggle frame, in order to provide another suitable fastening means.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 28, Yang and Smith, in combination, disclose the apparatus of claim 11. Yang does not disclose wherein the locking connection comprises: a projection formed in the goggle; and a releasable snap-fit component pivotally connected to the face mask and configured to be connected with the projection via pivoting in a manner that the goggle and the face mask are locked together.  However, Smith teaches wherein the locking connection comprises: a projection (nose section 35 of goggle frame 23; fig. 4; col. 2, ll. 47-54) formed in the goggle; and a releasable snap-fit component (groove 30 produced by flaps 32, 33; fig. 4; col. 2, ll. 47-54) pivotally connected to the face mask (hinging feature of the flaps; fig. 4; col. 2, ll. 47-54) and configured to be connected with the projection (fig. 4; col. 2, ll. 47-54).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configured the locking connection as disclosed by Yang, with wherein the locking connection comprises a projection formed in the goggle; and a releasable snap-fit component pivotally connected to the face mask and configured to be connected with the projection as taught by Smith, in order to provide a suitable configuration of the locking connection which is easy to be applied to the protective mask.  Such a modification would not yield any unexpected result.
With respect to the limitation "via pivoting in a manner that the goggle and the face mask are locked together", this limitation appears to be a product-by-process limitation in the claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In this case, Smith's releasable snap-fit component is configured to be connected with the protrusion, therefore meets the structure requirements of the claimed feature.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 107348574 A) and Smith (US 4,250,577 A) and further in view of Foehl (US 4,884,302 A).
Regarding claim 19, Yang and Smith, in combination, disclose the apparatus of claim 12.  Yang does not explicitly disclose wherein: a cross-section of the receptacle is substantially C-shaped; and the pin is configured to be inserted into a notch of the C-shaped receptacle by elastic deformation.  However, Foehl teaches an apparatus (a face shield 20; fig. 4; col. 2, ll. 28-33) comprising a detachable connection (provided by swivel hook 7 that is engaged with swivel profiles 8; fig. 4; col. 2, ll. 28-33), wherein the detachable connection comprises a receptacle (swivel profiles 8; fig. 4; col. 2, ll. 28-33), a cross-section of the receptacle is substantially C-shaped (swivel profile 8 should be substantially C-shaped for allowing insertion of swivel hook 7; fig. 4; col. 2, ll. 28-33); and a pin (pin portion of swivel hook 7; fig. 4; col. 2, ll. 28-33) is configured to be inserted into a notch of the C-shaped receptacle by elastic deformation (fig. 4; col. 2, ll. 28-33).  Yang and Foehl are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the detachable connection as disclosed by Yang, with wherein a cross-section of the receptacle is substantially C-shaped; and the pin is configured to be inserted into a notch of the C-shaped receptacle by elastic deformation, as taught by Foehl, in order to provide a suitable configuration of the detachable connection which can be easily accommodated in the .  Such a modification would not yield any unexpected result.
Regarding claim 20, Yang, Tan and Foehl, in combination, disclose the apparatus of claim 19.  By combination of Yang and Foehl, wherein an opening of the C-shaped receptacle may be upwards or obliquely upwards when the lens of the goggle is at an upward position. 
Claims 22 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 107348574 A) and Smith (US 4,250,577 A) and further in view of Wright (US 2014/0007312 A1).
Regarding claim 22, Yang and Smith, in combination, disclose the apparatus of claim 21. Yang does not explicitly disclose wherein the protective lens comprises an auto-darkening filter.  However, Wright teaches a protective lens comprises an auto-darkening filter (para. 0009).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the protective lens as disclosed by Yang, with wherein the protective lens comprises an auto-darkening filter, as taught by Wright, in order to provide improved lens which darken automatically when exposed to increased light such as the flare of a welding arc thereby fully protecting a wearer's eyes (Wright; para. 0009).
Regarding claim 29, Yang and Smith, in combination, disclose the apparatus of claim 28. Yang does not explicitly disclose wherein the protective lens comprises an auto-darkening filter.  However, Wright teaches a protective lens comprises an auto-darkening filter (para. 0009).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the protective lens as disclosed by Yang, with wherein the protective lens comprises an auto-darkening filter, as taught by Wright, in order to provide improved lens which darken automatically when exposed to increased light such as the flare of a welding arc thereby fully protecting a wearer's eyes (Wright; para. 0009).
Regarding claim 30, Yang and Smith, in combination, disclose the apparatus of claim 11. Yang does not explicitly disclose wherein the protective lens comprises an auto-darkening filter.  However, Wright teaches a protective lens comprises an auto-darkening filter (para. 0009).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the protective lens as disclosed by Yang, with wherein the protective lens comprises an auto-darkening filter, as taught by Wright, in order to provide improved lens which darken automatically when exposed to increased light such as the flare of a welding arc thereby fully protecting a wearer's eyes (Wright; para. 0009).
Response to Arguments
Applicant's arguments with respect to the amended claims 11-30 have been fully considered but are moot in view of the new grounds of rejection as discussed supra. 
	For clarification with respect to the telephonic interview conducted on March 4, 2022, the examiner did not indicate that the discussed amendments should overcome the cited references as asserted by the Applicant; instead, the examiner suggested the applicant further clarify the structural features defined by the proposed new limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732